COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      David E. Kaup v. Texas Workforce Commission and Global Security
                          Consulting, Global Security Associates

Appellate case number:    01-14-00084-CV

Trial court case number: 2013-12368

Trial court:              270th District Court of Harris County

       On January 27, 2014, David E. Kaup filed an Affidavit of Inability to Pay Court Costs in
this Court. The affidavit was forwarded to the trial court and a clerk’s record on indigence was
returned on February 28, 2014.
        Although a contest to the affidavit was filed, the trial court did not sign an order
sustaining the contest within ten days. Therefore, the allegations of the affidavit are deemed
true, and David E. Kaup will be allowed to proceed without advanced payment of costs. See
Tex. R. App. P. 20.1(i).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).
        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court
Date: March 4, 2014